DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed October 24, 2022.   Claims 1-28 are pending with claims 2-8, 12-14, 16-21 and 25-28 being previously withdrawn.  An action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 15, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kattainen et al. (US 2019/0322485 A1).
Claims 1 and 15: Kattainen et al. discloses an apparatus and method for tracking a maintenance trajectory in an elevator system, where based on known relative height information (how far away from a specified area where an object is detected) of devices such as an elevator car (10) in a lifting passage (elevator shaft 20) of the elevator system (page 6 paragraph [0062]), and acquired information corresponding to presence of a maintenance worker entity (person) in a headroom (21) or pit safety space (22) (page 4 paragraph [0044]), maintenance trajectory information is generated corresponding to the maintenance worker entity (page 6 paragraph [0062]).  Due to the acquired information corresponding to presence of the maintenance worker being at a top or bottom of the lifting passage, as shown in Fig. 1, the acquired information is relative height information of a maintenance worker entity in the lifting passage corresponding to the elevator system.
Claims 9 and 22: Kattainen et al. discloses an apparatus and method as stated above, where a maintenance operation judgement component judges via markers and sensors, a compliance status of a maintenance operation of a corresponding maintenance worker entity based on maintenance trajectory information (page 5 paragraph [0055]).
	Claims 10 and 23: Kattainen et al. discloses an apparatus and method as stated above, where the maintenance operation judgement component further compares the maintenance trajectory information with predetermined maintenance trajectory information generated based on a maintenance operation specification to judge the compliance status of the maintenance operation of the corresponding maintenance worker entity (page 6 paragraph [0065]-[0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. (US 2019/0322485 A1) in view of Vogl (US 8,602,171 B2).
Claims 11 and 24: Kattainen et al. discloses an apparatus and method as stated above, where it is determined whether to proceed with a maintenance operation based on the compliance status (page 6 paragraph [0066]). This reference fails to disclose a maintenance operation prompting component configured to prompt, based on the compliance status, the corresponding maintenance worker entity to perform a maintenance operation.
However Vogl teaches an apparatus and method, where a maintenance operation prompting component controls hall lanterns to prompt (switch from blinking to continuous illumination), based on an elevator car resting in a maintenance position (upper part 3 or lower part 2 of elevator shaft 3) as shown in Figs. 1 and 2, a corresponding maintenance worker entity (maintenance mechanic) to perform a maintenance operation (column 7 lines 55-61).
Given the teachings of Vogl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed in Kattainen et al. with providing a maintenance operation prompting component configured to prompt, based on the compliance status, the corresponding maintenance worker entity to perform a maintenance operation.  Doing so would inform the maintenance worker entity that “the control has switched to maintenance mode” as taught in Vogl (column 7 lines 55-57), thereby providing verification that it is safe for the maintenance worker entity to begin maintenance work.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 13, 2022